DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2022 has been entered. 
3. Applicant's arguments and amendments to the claims presented in the reply of 28 July 2022 have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. 
Claim Status
4. 	Claims 1-3, 5, 12, 13, and 20-22 are pending.
	Claims 2, 3, 12, 13 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 5, and 21-22 read on the elected invention and have been examined herein. 
New Claim Objections
5. Claims 1, 5 and 21-22 are objected to because of the following informalities:  Claim 1, and thereby dependent claims 5 and 21-22, recite “an agent which therapeutic for breast cancer” whereas claim 1 should recite “an agent which is therapeutic for breast cancer.”  Appropriate correction is required.
Specification
6. The use of the terms HEX®, TEXAS RED®, FAM®, BBQ650®, and TAMRA®, which are a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification should be reviewed for the recitation of any additional trademarks and appropriately accompanied by the generic terminology, capitalized where appropriate, and accompanied by the proper commerce symbol, as set forth above. 
New Claim Rejections - 35 USC § 112(b) - Indefiniteness
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 22 contains the trademark/trade names HEX®, TEXAS RED®, and FAM®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe particular fluorophores and, accordingly, the identification/description is indefinite.
New Claim Rejections - 35 USC § 11(a) – Enablement
8.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the recited methods wherein steps a), b), c) and d) are performed using a sample obtained from the human individual and wherein the presence of the first chromosome interaction using the probe of SEQ ID NO: 109, the absence of the second chromosome interaction using the probe of SEQ ID NO: 113, the presence of the third chromosome interaction using the probe of SEQ ID NO: 118, and the presence of the fourth chromosome interaction using the probe of SEQ ID NO: 119 are detected as indicative that the human individual is in need of therapy for breast cancer, 
does not reasonably provide enablement for methods that detect either the presence or absence of any of the first, second, third or fourth chromosome interactions as indicative that the human individual is in need of therapy for breast cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
The claims are drawn to methods for selecting a human individual and treating the selected human individual wherein the selected human individual is in need of therapy, wherein the method comprises selecting the human individual / determining that the human individual is in need by detecting the presence or absence of a first, second, third and fourth chromosome interaction and wherein detecting the presence or absence of the first, second, third and fourth chromosome interaction comprises detecting the presence or absence of the ligated nucleic acids (using the probes of SEQ ID NO: 109, 113, 118 and 119 respectively), to thereby determine whether the chromosome regions have been brought together in a chromosome interaction.
Thereby, the claims encompass methods wherein each of the first, second, third and fourth chromosome interactions are found to be present and this result determines that the human individual as in need of therapy for breast cancer, methods wherein each of the first, second, third and fourth chromosome interactions are found to be absent and this result determines that the human individual is in need of therapy for breast cancer, as well as methods that detect various combinations of the presence or absence of the first, second, third and fourth chromosome interactions as indicative that the human individual is in need of treatment for breast cancer. 
The specification states that:
 “[0034] As used herein, the term `epigenetic` and `chromosome` interactions typically refers to interactions between distal regions of a chromosome, said interactions being dynamic and altering, forming or breaking depending upon the status of the region of the chromosome.” 

The specification goes on to state:
‘[0242] The EpiSwitchTM platform technology detects changes in the higher order structure of human chromosomes as part of the main epigenetic framework of regulation. Juxtaposing distant sites in the chromosome forms a specific type of biomarker--regulatory chromosome conformation signatures.”

The specification teaches using the EpiSwitchTM platform to detect chromosome interactions that occur in patients having breast cancer. 
The results of performing this assay are disclosed in part in Figure 22. Therein it is disclosed that the first chromosome interaction detected using the probe of SEQ ID NO: 109 was found to be present in patients with breast cancer; the second chromosome interaction detected using the probe of SEQ ID NO: 113 was found to be present in healthy control subjects (and thereby absent in patients with breast cancer); the third chromosome interaction detected using the probe of SEQ ID NO: 118 was found to be present in patients with breast cancer; and the fourth chromosome interaction detected using the probe of SEQ ID NO:119 was found to be present in patients with breast cancer.
Accordingly, the teachings in the specification indicate that the absence of the first, third and fourth chromosome interactions (as defined in the claim 1) is not indicative of a human individual in need of therapy for breast cancer. Similarly, the presence of the second chromosome interaction (as defined in claim 1) is not indicative of a human individual in need of therapy for breast cancer. 
There is a high level of unpredictability in the art of determining that a human individual has breast cancer and is in need of therapy for breast cancer based on the detection of chromosome interactions. As shown in the specification, certain chromosomal interactions occur only in subjects having breast cancer, whereas others occur only in subjects who do not have breast cancer. The teachings in the specification make clear that the finding that a chromosome interaction occurs per se in a sample does not necessarily mean that such chromosome interaction is indicative of a human individual in need of therapy for breast cancer. 
Secondly, the claims broadly recite that the detecting comprises steps a), b), c) and d). However, the claims do not clarify the source of the chromosome regions that are cross-linked in step a). The specification and prior art teach only performing the recited steps using a sample obtained from the human individual. There are no teachings in the specification or prior art that would indicate that steps a), b), c) and d) could be performed in vivo. Nor is any guidance provided in the specification or prior art as to how to perform steps a), b), c) and d) in vivo in order to detect the presence of chromosome interactions as indicative of a human individual in need of therapy for breast cancer. It is not conventional in the art to perform steps of cross-linking chromosomes, cleaving chromosomes, ligating chromosomes and then hybridizing a probe to the ligated chromosomes in vivo in human subjects. It is highly unpredictable as to whether steps a), b), c) and d) can be performed in vivo. 
This aspect of the rejection may be obviated by amendment of claim 1 to recite, for example, (a) obtaining a sample from the human individual; (b) cross-linking chromosome regions, in the sample, which have come together in a chromosome interaction…
As set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis."
 

Moreover, case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art.”  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement". 
In the present situation, in view of the unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634